DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant's amendment filed on 3/30/22. Claims 1, 2, 5, 10, 11, 28, 41-44 and 46-52 are currently pending and an action on the merits is as follows.

Claim Objections
Claim 28 is objected to because of the following informalities:  “a plurality of pre-extubation biometric signals” in line 7 and 9 should be “the plurality of pre-extubation biometric signals”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 5, 10, 11, 28, 41-44 and 46-52 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites determining from one or more biometric signals a relative effort of breathing and determining a pressure rate product.
 	The limitation of determining a relative effort of breathing, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a processor” language, “determining” in the context of this claim encompasses the user manually calculating respiratory effort. Similarly, the limitation of determining a pressure rate product, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by a processor” language, “determining” in the context of this claim encompasses the user manually calculating the pressure rate product. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
 	This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform both the determining steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of calculating information based on a received signal) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The dependent claims do not contain limitations that add significantly more. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the determining steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 28 and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The terms “mild” “moderate” and “severe” in claims 1, 28 and 42 are relative terms which renders the claim indefinite. The terms “mild” “moderate” and “severe” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear what the is considered mild, moderate and severe in terms of the severity. It is unclear if there is a particular range of values these fall within.
Claims 2, 5, 10, 11, 41, 43-44 and 46-52 are rejected based on their dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 10-11, 42-44, 46-48 and 50-52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeman US 2012/0041279 in view of Sackner et al. US 6,015,388 and Willis et al. “Pressure-rate products and phase angles in children on minimal support ventilation and after extubation”.
Regarding claims 1 and 42, Freeman discloses a method for evaluating medical condition relating to effort of breathing in a subject in need thereof, comprising: 
 	obtaining a respiratory inductance plethysmography signal and one or more pre-extubation biometric signals relating to the subject's breathing ([¶43,49,54,175]) while the subject is intubated ([¶195]), the one or more pre-extubation biometric signals obtained using esophageal manometry, spirometry or a combination thereof ([¶13,52]) the one or more pre-extubation biometric signals comprising a respiratory rate for each of a plurality of pre-extubation breaths ([¶94]);  
 	calibrating the RIP signal based at least in part on the one or more pre-extubation biometric signals to obtain a calibrated RIP signal, wherein the calibrated RIP signal is obtained using a method selected from in real-time ([¶104,190]); 
 	determining from the one or more post-extubation biometric signals, a relative effort of breathing value ([¶94,104]); 
 	determining, based at least in part on the relative effort of breathing value, a real-time severity of the medical condition relating to effort of breathing in the subject ([¶209] severity is determined using any of the measured parameters)
 	responsive to the determination that the real-time severity of the medical condition corresponds to a mild, moderate or severe upper airway obstruction ([¶209]) causing display of a report comprising an interpretation of the relative effort of breathing value ([¶104,185]), the report based at least in part on the calibrated RIP signal and indicating a real-time severity of the medical condition wherein the interpretation is updated in real-time as additional post-extubation biometric signals are received ([¶41,190]), 
 	Freeman does not specifically disclose esophageal manometry, determining a plurality of trigger points for inspiration, based on the one or more pre-extubation biometric signals or that the RIP signal is calibrated while the subject is intubated, prior to extubation, so as to allow for RIP calibration in real-time, and 
 	wherein the RIP signal is calibrated using a method selected from the group consisting of calibrating RIP comprises calibration of continuous positive airway pressure, a quantitative diagnostic calibration (QDC) method and use of negative inspiratory force (NIF).  Sackner teaches a method of analyzing respiratory waveforms that is calibrated while the subject is intubated and uses QDC to calibrate ([C15 L29-33][C16 L40-63]) and measures pressure in the esophagus ([C6 L37-55]) and determining trigger points from the collected signals ([C6 L36-57]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the esophageal pressure measurements of Sackner with the device of Freeman in order to detect the true onset of inspiration ([C6 L37-55]).
 	Freeman does not disclose obtaining a pressure rate product (PRP) wherein the PRP is obtained by identifying the peak and trough change of esophageal pressure signals for individual post-extubation breaths and multiplying by the respiratory rate. Willis teaches determining the PRP by identifying the peak and trough change of esophageal pressure signals for individual post-extubation breaths and multiplying by the respiratory rate ([p. 1702]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Freeman with the PRP calculation of Willis as it would allow for the estimation of metabolic work of the respiratory muscles and phase angles as a quantitative estimate of clinical respiratory distress ([p. 1701]).
Regarding claims 2 and 43, Freeman discloses the medical condition is post-extubation failure ([¶215]).  
Regarding claims 5 and 44, Freeman does not specifically disclose the delay. However, it would have been obvious to one of ordinary skill in the art at the time of filing to add a delay in order to synchronize the trigger and signals ([¶152] Freeman already synchronizes its signals) and it would provide the predictable result of delaying the trigger points
Regarding claims 10 and 50, Freeman discloses the PRP is obtained over a pre- determined amount of time of breathing by the subject ([¶126]).  
Regarding claims 11 and 51, Freeman discloses the pre-determined amount of time is any one or more of 10 seconds, 20 seconds, 30 seconds, 40 seconds, 50 seconds, 60 seconds, 90 seconds, 120seconds, 150seconds, 180 seconds, 240 seconds, 300 seconds, 360 seconds, or a combination thereof ([¶50,156]).  
Regarding claim 46, Freeman discloses the pre-extubation biometric signals are obtained using respiratory inductance plethysmography (RIP), esophageal manometry, spirometry or a combination thereof ([¶13,52]).  
Regarding claim 47, Freeman discloses the RIP signal is calibrated while the subject is intubated ([¶195]), prior to extubation, so as to allow for RIP calibration in real-time ([¶41,190]).  
Regarding claim 48, Freeman discloses the RIP signal is calibrated using a method selected from the group consisting of calibrating RIP comprises calibration of continuous positive airway pressure, a quantitative diagnostic calibration (QDC) method and use of negative inspiratory force (NIF) ([C15 L29-33][C16 L40-63]).
Regarding claim 52, Freeman discloses determining the likelihood of extubation failure in a subject in need thereof by the method of claim 1 ([¶57,211]).  

Claims 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeman US 2012/0041279 in view of Sackner et al. US 6,015,388 and Sackner et al. “Calibration of respiratory inductive plethysmograph during natural breathing”.
Regarding claim 28, Freeman discloses a method for evaluating medical condition relating to effort of breathing in a subject in need thereof, comprising: 
 	obtaining a respiratory inductance plethysmography signal and one or more pre-extubation biometric signals relating to the subject's breathing ([¶43,49,54,175]) while the subject is intubated ([¶195]), the one or more pre-extubation biometric signals obtained using esophageal manometry, spirometry or a combination thereof ([¶13,52]) the one or more pre-extubation biometric signals comprising a respiratory rate for each of a plurality of pre-extubation breaths ([¶94]);  
 	calibrating the RIP signal based at least in part on the one or more pre-extubation biometric signals to obtain a calibrated RIP signal, wherein the calibrated RIP signal is obtained using a method selected from in real-time ([¶104,190]); 
 	determining, from the one or more post-extubation biometric signals, a relative effort of breathing value ([¶94,104]); 
 	determining, based at least in part on the relative effort of breathing value, a real-time severity of the medical condition relating to effort of breathing in the subject ([¶209] severity is determined using any of the measured parameters)
 	responsive to the determination that the real-time severity of the medical condition corresponds to a mild, moderate or severe upper airway obstruction ([¶209]) causing display of a report comprising an interpretation of the relative effort of breathing value ([¶104,185]), the report based at least in part on the calibrated RIP signal and indicating a real-time severity of the medical condition wherein the interpretation is updated in real-time as additional post-extubation biometric signals are received ([¶41,190]), 
 	Freeman does not specifically disclose esophageal manometry, determining a plurality of trigger points for inspiration, based on the one or more pre-extubation biometric signals or that the RIP signal is calibrated while the subject is intubated, prior to extubation, so as to allow for RIP calibration in real-time, and 
 	wherein the RIP signal is calibrated using a method selected from the group consisting of calibrating RIP comprises calibration use of negative inspiratory force (NIF).  Sackner teaches a method of analyzing respiratory waveforms that is calibrated while the subject is intubated and uses NIF to calibrate ([C15 L29-33][C16 L40-63] an isovolume maneuver is used and Sackner “Calibrating” teaches that the isovolume maneuver is a negative inspiratory force calibration [p.410]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the calibration of Sackner with the device of Freeman as it is no more than the simple substitution of one known element for another, the calibration, to obtain the predictable results of a calibrated RIP signal.

Claims 41 and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeman US 2012/0041279 in view of Sackner et al. US 6,015,388 and Willis et al. “Pressure-rate products and phase angles in children on minimal support ventilation and after extubation” and Sackner et al. “Calibration of respiratory inductive plethysmograph during natural breathing”.
Regarding claims 41 and 49, Freeman does not specifically disclose use of negative inspiratory force (NIF).  Sackner teaches a method of analyzing respiratory waveforms that is calibrated while the subject is intubated and uses NIF to calibrate ([C15 L29-33][C16 L40-63] an isovolume maneuver is used and Sackner “Calibrating” teaches that the isovolume maneuver is a negative inspiratory force calibration [p.410]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the calibration of Sackner with the device of Freeman as it is no more than the simple substitution of one known element for another, the calibration, to obtain the predictable results of a calibrated RIP signal. 	
Response to Arguments
Applicant's arguments filed 3/30/22 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments against the 101 rejection, Examiner respectfully disagrees. Regarding prong one of Step 2A, the display and the causing of the display in the claim language is post-solutional to the abstract determining that is a mental process. Additionally the user could report the severity based on their observation of the signals. If there are no abnormal conditions in the signal reporting in real-time is not impossible for a human to perform. Similarly, the determining steps in the claim could be performed in the mind.
Regarding prong two of Step 2A, the display itself and what is displayed is post-solutional to the actual abstract idea it thus does not add significantly more to the abstract idea. Similarly the collection of the biometric signals and the esophageal manometry, spirometry and the RIP are all pre-solutional to the determination and also do not add significantly more. Determining the severity is part of the abstract idea as well. 
Regarding Step 2B, it is unclear how the current claims and the limitation of “displaying a report comprising an interpretation of the relative effort of breathing value, the report based at least in part on the calibrated RIP signal and indicating a real-time severity of the medical condition, wherein the report is updated in real time as additional post-extubation biometric signals are received” improve the function of the medical device when they are taught in the prior art. Freeman discloses the displaying so it is not an improvement. 
Regarding Applicant’s arguments that Sackner calibrates during natural breathing and not during intubation, Examiner respectfully disagrees. Sackner teaches a method of analyzing respiratory waveforms that is calibrated while the subject is intubated and uses QDC to calibrate ([C15 L29-33][C16 L40-63]) and measures pressure in the esophagus ([C6 L37-55]) and specifically determining trigger points from the collected signals ([C6 L36-57]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the esophageal pressure measurements of Sackner with the device of Freeman in order to detect the true onset of inspiration ([C6 L37-55]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951.  The examiner can normally be reached on 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL A CATINA/Examiner, Art Unit 3791                                                                                                                                                                                                        

/ALLEN PORTER/Primary Examiner, Art Unit 3792